: 277 CONVENTION DE JOINT -VENTURE
[2
Bb t2 À
( 5 # 1}
? y ENTRE

LA GENERALE DES CARRIERES ET DES MINES S.A.

MINALEX S.A.R.L.
RELATIVE

A LA CREATION D'UNE JOINT-VENTURE POUR L'EXPLOITATION ET LE
DEVELOPPEMENT DES GISEMENTS LOCALISES DANS LE PERIMETRE
DES PERMIS D'EXPLOITATION (PE) 2361, 464, SN
- / VIE

DE GECAMINES S.A. D
LN

È æ L\
N° 1 CAE |

Juin 2016
?

DA
Article 1 f/ cDéfinitions
Article 2 | Interprétation
\ CR:

PREMIÈRE PARTIE - OBJET-DE'

 DÉCL

Article 3

Article 4 Obligations des Parties et de la Société
Article 5 Déclarations des Parties

TITRE I : - PRINCIPE, OBJET ET CAPITAL DE LA SOCIETE
Article 6 Constitution de la Société, Royalties et Pas de porte.
Article 7 Objet de la Sociét
Article 8 Capital de la Société
Article 9 Augmentation et réduc
Article 10 Engagement des Parties envers la Société.

TITRE IT : FORME DES ACTIONS ET CATEGORIE D'ASSOCIES
Article 11 Forme des Actions.
Article 12 Libération des Actions et Appel des fonds
Article 13 Augmentation et Réduction du Capital et Droit de préférence.
Article 14 Propriété des Actions.
Article 15 Exercice des droits liés aux Actions.

Article 16 Obligations et autres valeurs mobilières.
Article 17  Cessibilité des Actions.
Article 18 Cession Libre d'Actions
Article 19 Agrément …
Article 20 Droit de préemption.
Article 21 Option d'achat
Article 22 Droit de suite
Article 23 Forme de notifications et sanctions

TITRE III : FONCTIONNEMENT ET ORGANISATION DE LA SOCIETE
Article 24 Organisation et fonctionnement de la Société

L'organisation et le fonctionnement de la Société seront régis par les Stat:

projet est joint en annexe 5 à la Convention et notami
Article 25 Principes de gestion de la Société
Article 26 Arrêt du Projet.

DEUXIÈME PARTIE - PHASES DE REALISATION DU PR
Article 27 Phases du Projet

N > er,
QUATRIEME PARTIE : DUREE, RENOUVELLEMENT ET RESILIATION\
LA CONVENTION.

Article 28 Durée - Principes.

Page 2 sur 50

D de JV n° 1594/1201 1/SG/GC/2016
Article 29 _Renouvellement de la Convention.
Article 30 (sas de la Société

Dissolution de | par MINALEX de ses
= obligations con LR D CE ONE 40
: Dissolution de la écution par GECAMINES de ses
> #

obligations con

Article 33
Pour autant que de , il est précisé que :
Article 34 Dissolution et liquidation.

CINQUIEME PARTIE - DISPOSITIONS DIVERSES .
Article 35
Article 36
Article 37 Résiliation de la Convention
Article 38 Modification de la Conventio:
Article 39 Adhésion.
Article 40 Calcul des délai:
Article 41 Annexes.
Article 42 Contenu de l'accord
Article 43 Frais.
Article 44 Notifications .
Article 45  Nullité.
Article 46 Renonciation
Article 47 Confidentialité de la Convention.
Article 48 Confidentialité de l'Informatio:
Article 49 Date d'Entrée en Vigueur .
Article 50 Droit applicable …
Article 51 Règlement des différends.
Article 52 Arbitrage
Article 53 Signature

ES Page 3 sur 50
Convention de JV n° ide 1/SGIGC/I2016
Entre : | ,
La Générale des
Conseil d'Administration® égé « GECAMINES S.A.», en sigle « GCM
S.A. », au capital social de 2.401.500.000.000 CDF, immatriculée au Registre du
Commerce et du Crédit Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-
1678, Numéro d'Identification Nationale 6-193-A01000M et Numéro Impôt
AO7O114F, et ayant son siège social au n° 419, Boulevard Kamanyola, à
Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi, Province du Haut-
Katanga, République Démocratique du Congo, « RDC », représentée aux fins des
présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur Général
a.i., ci-après dénommée « GECAMINES », d'une part :

et :

MINALEX SARL, dont le siège social est établi n° 26-27, Route Kambove,
Commune Panda, LIKASI, immatriculée au Registre de Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/TRICOM/L'SHI/RCCM/14-B-1659, et à
l'identification nationale sous le numéro 01-118-N572507, représentée aux fins
des présentes par Monsieur Navin Dalmia, en qualité de Gérant, ci-après
dénommée « MINALEX » d'autre part ;

ci-après dénommées ensemble les «Parties» ou les « Associés» et
individuellement la « Partie » ou l'« Associé » ;

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

1. Attendu que GECAMINES détient des droits et titre miniers sur le
périmètre minier couvert par les Permis d'Exploitation (PE) 2361, 464, 1072
et 12274 bien décrit en Annexes 1, 2, 3, et 4 situé dans la province de
Lualaba en République Démocratique du Congo et qui co f no ent,
dans la zone du PE 2361, de la cassitérite, du colombo antalite et d'autres
subsistances minérales valorisables et la zone des PE ba. 1072 et ua"
cuivre, du cobalt et d'autres substances minérales : £

2. Attendu que, pour disposer des informations suffisan $ qui définissent,
teneurs et les quantités de cassitérite, de colombo tant: ,dercdivre, de
cobalt et d'autres minerais contenus dans ce périmètre et déterminer les

cl Page 4 sur 50

Convention de JV n° RES 1SG/GC/2016

7
Attendu INALEX.a dans le but de garantir ses droits et en conformité
avec les pr + rticles 193 et suivants du Code Minier et, 382 et
suivants du Règlement Minier, signé avec GECAMINES, en date du 7 octobre
2010, le contrat d'option n° 997/19189/5G/GC/2009 ;

Attendu que, après exécution des travaux de prospection et élaboration
d'une étude de faisabilité, non bancable, GECAMINES a, par sa lettre n°
1584/ADGA/14 du 21 août 2014, agréé cette étude et a aussi donné son
accord pour créer une société commune en vue de procéder au
développement et à l'exploitation des ressources minérales mises en évidence
sur une partie du périmètre du PE 2361 et à la commercialisation des
produits en résultant :

Attendu que GECAMINES a, par sa lettre n° 734/DG/15 du 13 mai 2015,
communiqué à MINALEX, la situation réelle du périmètre à développer par la
société commune à créer et qui comprend deux zones, à savoir une zone étain
et une zone cuivre couvertes par les PE 464, 12274 et 1072;

Attendu que MINALEX est prête à mettre en place des financements,
suivant les besoins exprimés dans l'étude de faisabilité ou toutes autres
études nécessaires à la structuration du Projet et à la définition des
conditions d'une exploitation rentable en vue de procéder au Développement

et à l'Exploitation des ressources minérales mises en évidence :

Attendu que, par la Convention de joint-venture (la « Convention»), les
Parties entendent définir les étapes de la mise en œuvre du Projet, établir
les principes et définir les modalités de la constitution de la société
commune (la « Société »), de son fonctionnement et dehfmise e
son objet social, et en particulier définir leurs relations en qualité*

de la Société et organiser l'administration et la ges jon de la Société
À

NS Page 5 sur 50

Convention de JV n° 1594/1201 1/SG/GC/2016
Article 1

Sauf s'il en e:
mentionnés ci-avant ou

directement ou Nate

1). « Acte Uniforme » désigne l'Acte Uniforme OHADA relatif au droit des
Sociétés Commerciales et du Groupement d'Intérêt Economique, adopté le

signification suivante :

30janvier 2014, tel que pouvant être ultérieurement modifié :

2). « Actif net » désigne le total de l'actif tel qu'il résulte des comptes de la
Société établis dans la forme des comptes annuels, déduction faite des
dettes et provisions :

3). « Actions » désigne les actions émises par la Société et plus généralement
tout titre émis par la Société représentant un montant ou un pourcentage
qui revient à son détenteur dans le Capital Social et conférant le droit de
vote et le droit aux bénéfices :

4). « Apport(s) Initial (aux)» désigne le ou les apport(s) en numéraire
effectué(s) lors de la constitution de la Société aux conditions et dans les
proportions visées à l'article 8 :

5). « Assemblée Générale » signifie l'assemblée générale des Associés de la
Société :
6). « Associés » signifie les associés de la Société, à savoir GECAMINES et

MINALEX ainsi que leurs successeurs et cessionnaires respectifs
autorisés ;

7). « Avances » signifie tous fonds quelconques avancés à la Société ou à des
tierces personnes pour compte de la Société, par ses Associés ou leurs
Sociétés Affiliées en vertu de la Convention, y compris et sans limitation,
les fonds destinés aux Dépenses de Prospection et de,
en Capital et Frais d'Exploitation et au paiement d
et des frais de commercialisation, à l'exclusion di

penses
ÉS

Éevences | de gestion
l'apport en numénail e au
Capital social et de tous emprunts contractés par la Société. au de
tiers ; \ A.

8). « Bien » signifie les gisements localisés sur le périneeSD te 64, 1072
et 12274 (36 carrés) contenant du cuivre, du cobalt toutes autres

\

AN
27 Page 6 sur 50
Convention de JV n° Ste 1/SG/IGC/2016
CR

10).

11).

12).

13).
14).
15).

16).

17).

18).

substances es valorisables et, du cu (116 Faprés) contenant Le la

exposer par la Société relativement aux Programmes, ainsi que toutes
recettes y afférentes pour une période déterminée :

« Capital social » signifie les apports en numéraire et en nature faits lors
de la constitution de la Société. Il représente le montant des apports en
capital fait par les associés, à la Société et augmenté, le cas échéant, des
incorporations de réserves ,de bénéfices ou de primes d'émissions :

« Céder » (et ses variations grammaticales) désigne le fait d'opérer une
Cession :

« Cession » désigne toute cession sous quelque forme que ce soit, même
conditionnelle ou à terme, en pleine propriété ou non, à titre particulier ou
universel, entre vifs ou à cause de mort, à titre gratuit ou onéreux,
notamment et non exclusivement par vente (y compris sur saisie),
réalisation de toute sûreté consentie sur les actions concernées, échange,
création de certificats représentatifs de parts ou mise en place de
mécanismes similaires, apport, restructuration (apport de branche
d'activité, fusion, scission, etc.), dissolution, etc. ;

« Cédant » désigne l'associé dans la Société qui entend céder ses Actions ;
« Cessionnaire » désigne le candidat cessionnaire ;

« Code Minier » signifie la loi n° 007/2002 du 11 juillet 2002 portant Code

Minier, tel que pouvant être ultérieurement modifié : , M 1

« Comité de Direction » signifie le comité de direction &è la Société dont
la composition, les compétences et le fonctionnement] sont plus amplemi n

précisés à l'article 24.2 ; \
\ LA

es ,Sondit ns

concurrentielles » se rapportent aux conditions de transactions Similaires

« Conditions  Concurrentielles » et « Agissant dans\.

qui seraient conclues avec des tiers autres que des Sociétés Affiliées :

« Contrôle » vise le pouvoir de droit où de fait d'exercer/directement ou

Se Page 7 sur 50 |
Convention de JV n° 1594/1201 1/SG/GC/2016
19).

20).

21).

indirectement, à l'intervention d'une ou plusieurs filiales ou entités ou de
toute/autre manière, une influence décisive sur la désignation de la majorité

ulte de la détention de la majorité des droits de

achés à l'ensemble des actions, parts ou droits
d'associés de la société en cause ;

2°) lorsqu'un associé a le droit de nommer ou de révoquer la
majorité des administrateurs ou gérants :

3°) lorsqu'un associé dispose du pouvoir de contrôle en vertu des
statuts de la société en cause ou de conventions conclues avec
celle-ci ;

4°) lorsque, par l'effet des conventions conclues avec d'autres
associés de la société en cause, un associé dispose de la
majorité des droits de vote attachés à l'ensemble des actions,
parts ou droits d'associés de celle-ci :

5°) en cas de contrôle conjoint :

« Date de Début d'Exploitation » signifie la date à laquelle les conditions
suivantes seront réunies : (1) les essais de mise en service des Installations
du Projet tels que spécifiés dans l'Etude de Faisabilité auront été
effectués avec succès et (2) le premier lot de produits commerciaux
sortant des Installations aura été exporté pour une vente commerciale. Ne
sont pas considérés comme une exploitation : les sondages des dépôts à
rejets, les prélèvements des échantillons pour les essais, l'installation d'une
usine pilote, l'exportation des produits y obtenus, les opérations réalisées
pendant la période de développement initial d'une usine et l'exportation des
échantillons pour analyse ou essais :

«Date d'Entrée en Vigueur » signifie la date d'entrée en-vigueur de la
< NN

Convention conformément à l'article 49 ;

+
« Dépenses » signifie toutes les dépenses approuvées par les Partiès à
PESTE: AFS es
travers les organes de la Société, dépenses généralement qüelcogdues
faites par la Société en rapport avec le Bien et les Op et
sans limitation, toutes les Dépenses de Prospection, led: apital

et les Frais d'Exploitation ;

HE Page 8 sur 50
Convenèion de JV n° Li 1ISGIGCNO16
23).

24).

25).

26).

27).

. Dépenses de’ Fospection et de Recherche » signifie toutes dépenses

jouvées par, lé organes de la Société, exposées ou supportées en
port ave£'la Prosp tion et la Recherche relatives au Bien, à pere de la

en rappôrtavec tout Programme de Prospection ou de Recherche en surface
ou en souterrain, d'examen géologique, géophysique ou géochimique, de
forage, d'extraction et d'autres travaux souterrains, d'essais et de tests
métallurgiques, d'études environnementales pour la préparation et la
réalisation de l'Etude de Faisabilité et toutes les éventuelles études de
faisabilité complémentaires ou de mise à jour de la capacité de production
du Bien ;

« Dépenses en Capital » signifie toutes les dépenses en capital au sens des
Principes Comptables Généralement Admis exposés par et/ou, moyennant
l'accord préalable de la Société, pour compte de la Société, y compris les
dépenses de l'Etude de Faisabilité intégrant celles de la Prospection et de la
Recherche approuvées par les Parties à travers les organes de la Société ;

« Développement » signifie toute préparation en vue de l'extraction des
minerais et la récupération des métaux et substances valorisables
contenues y compris la construction ou l'installation d'un concentrateur,
d'une usine de traitement métallurgique, ou toutes autres améliorations
destinées aux Opérations :

« Données » signifie toutes informations, sous forme de tous registres et
rapports, ayant trait au Bien en possession et sous le contrôle et direction
de GECAMINES :

« Droits et Titres Miniers » signifie les Permis d'Exploitation 2361, 464,
1072 et 12274 et les certificats d'exploitation y afférent, [Permis
d'Exploitation et Certificats d'exploitation au sens donné à ces termes par

le Bien:

« Etude de FR » signifie les eg Sue L ‘sur le périmètre

Page 9 sur 50
27 0h de JV n° ” 2011/SGIGC/2016
28).

29).

30).

31).

32).

repris en annexe 1 dans la zone étain, afin de réaliser une étude de
faisabilité Hancable et; d'autre part, avec des études à réaliser sur le
périmètre, des PE 464, 1072 et 12274, repris en annexe 2, 3 et 4 dans la
zone cl ivre, afin, aussi, &.. liser une étude de faisabilité bancable, et ces

|
rappor £ contiendront au moins les informations visées en Annexe 6 ;

Ni

signifie les travaux miniers d'extraction, de
production, ement, de transport interne, de manutention, de
concentration, de traitement métallurgique, de raffinage et autres, ainsi

que les travaux d'aménagement et de restauration des sites d'exploitation ;

«Force Majeure » signifie tout événement insurmontable et hors du
contrôle de la Partie Affectée, y compris, sans que cette énumération soit
limitative, toute grève, lock-out ou autres conflits sociaux, tout acte d'un
ennemi public, insurrection, émeute, acte de violence publique, acte de
terrorisme, pillage, rébellion, révolte, révolution, guerre (déclarée ou non),
guerre civile, sabotage, blocus, embargo, coup d'état ou autre événement
similaire à caractère politique, toute catastrophe naturelle, épidémie,
cyclone, glissement de terrain, foudre, tempête, inondation, tremblement
de terre ou conditions météorologiques exceptionnelles, tout incendie,
explosion, accident qui affecte ou est susceptible d'affecter la bonne fin
du Projet ou son financement ;

« Frais d'Exploitation » signifie tous frais et dépenses liés à l'exploitation
au sens des Principes Comptables Généralement Admis exposés par ou pour
compte de la Société :

« Impôts » signifie tous impôts directs ou indirects, taxes, droits, taxes,
redevance, pénalités et amendes dus à l'Etat (que ce soit en matière fiscale,
parafiscale, sociale, douanière ou autres) payables conformément à la
législation applicable, ainsi que toute pénalité, majoration

intérêts

Te

autres coûts y afférents.

meubles ou immeubles, pouvant exister à un moment donné sur où dans le
Bien ou hors du Bien, dans la mesure où ils sont utilisés ou affectés au

Page 10 sur 50 [
3 eenenien de JV n° 7. 1SG/GC/2016
34).
35).

36).

37).

38).

39).

40).

41).

42).
43).

« Jour » désigne un jour calendrier ;

« Obligations » signifie tous dettes, demandes, actions, procédures, griefs,
requêtes, devoirs et obligations de toute nature, quelle qu'en soit la cause
dans les limites de la Convention :

« Opérations » signifie la Prospection, la Recherche, le Développement et
l'Exploitation Minière du Bien, la gestion et la commercialisation des
Produits ;

« Partie(s) » désigne, l'une ou les parties à la Convention, associée(s) dans la
Société ;
«Pas de Porte» désigne la somme, non remboursable, à payer par

MINALEX à GECAMINES au titre du droit d'accès au business
conformément à l'Article 6 ;

« Personnes » signifie toute personne physique ou morale telle que société,
partenariat, association, trust, organisation sans personnalité juridique,
Gouvernement ou tout organisme ou subdivision politique du Gouvernement :

« Principes Comptables Généralement Admis» signifie les principes
comptables généralement en usage dans l'industrie minière internationale et
conformes à l'Acte uniforme OHADA portant Organisation et
Harmonisation des Comptabilités des Entreprises, adopté le 23 mars 2000,
et son annexe, le Système comptable OHADA :

« Production Commerciale » signifie l'exploitation commerciale du Bien à
l'exclusion des traitements minier et métallurgique effectués à des fins

d'essais dans le cadre de la mise en opération d'une sie. pis, ouxdes
opérations effectuées durant la période de mise au’

y point initiale d'Ùhe
usine ; HE =

« Produits » signifie les produits finis provenant de l'Exploitation Minière

« Programme » signifie une description détaillée des O
et des objectifs à atteindre, pendant une période donnée, hé par le

Comité de Direction et approuvée par le Conseil d'administration :
EN Page 1 sur 50
ee Convention de JV n° ÈS 1/SG/GC/2016
44),

45).

46).

47).

48).

49).

50).

« Sn ® lens emble des activités de conception, de Prospection,
cherchez: de Développement, d'Exploitation Minière et de gestion
vis nt à la mise en valeur du Bien ainsi qu'à la commercialisation des Produits

pui 1}

« Prospeétion » ie toutes les activités visant à déterminer l'existence,
l'emplacement, la quantité, la qualité ou la valeur économique d'un gîte
minéral, à des fins économiques ou scientifiques, au moyen de l'étude de
l'information disponible, des observations de près ou à distance, de la prise
et de l'analyse des échantillons trouvés sur la surface de la terre, dans les
terrains superficiels ou dans les cours d'eau, en utilisant notamment des
techniques géologiques et géochimiques, y compris diverses méthodes telles
que la télédétection :

« Recherche» signifie toutes activités visant à mettre en évidence
l'existence d'un gisement des substances minérales, à le délimiter, et à
évaluer la qualité et la quantité des réserves ainsi que les possibilités
techniques et commerciales de leur exploitation à partir d'indices de
l'existence d'un gîte minéral, et au moyen de travaux de surface ou en
profondeur, en utilisant notamment des techniques géologiques,
géophysiques et géochimiques, y compris diverses méthodes telles que la
télédétection :

« Société» désigne la société commune à créer par les Parties à la
Convention :

« Société Affiliée» désigne une société ou entité (i) qui a le contrôle
exclusif et détient plus de 50% du capital et des droits de vote d'une
Partie, (ii) dont une Partie a le contrôle exclusif et détient plus de 50% du
capital et des droits de vote, ou (iii) dont la société-mère d'une Partie
détient plus de 50% du capital et des droits de vote ;

« Statuts» désigne les statuts de la Société approu ni par és Pa ties

dont le projet se trouve en Annexe 5 à la Convention: = :,

« Sûreté » Sésique toute sûreté consentie sur les Actions et os ï nt

autoriser la Cession, d'en recevoir les dividendes ou d'en exercer Te droit de

vote (autrement qu'en vertu d'un mandat ou d'une procuration octroyée en

Page 12 sur 50
Convention de JV n° éd WSG/GC/2016
£ Sy
vue de Kfréprésentation à une assemblée générale déterminée).
fa N
Article  :Intérprétation |

Toute r (érepee e à un « Article » est un article de la Convention.

Tous dérivés et conjugai ns du verbe «faire en sorte» doivent être

interprétés en été

fort ».

des dérivés et conjugaisons du verbe « se porter

Les titres et sous-titres utilisés dans la Convention sont insérés pour faciliter
les références et il n'en sera pas tenu compte dans l'interprétation de la
Convention.

En cas de discordance entre la Convention et les Statuts, la Convention
prévaudra dans toute la mesure permise par la loi. Chaque Associé s'engage à
voter ou à faire en sorte que ses délégués votent les modifications des Statuts
nécessaires pour éliminer la discordance en faveur des dispositions de la
Convention.

Toute définition à caractère comptable ou financier devant être donnée en
vertu de la Convention le sera conformément aux Principes Comptables
Généralement Admis.

PREMIÈRE PARTIE - OBJET DE LA CONVENTION, OBLIGATIONS ET
DÉCLARATIONS DES PARTIES

Article 3 Objet de la Convention

La Convention a pour objet d'établir les principes de création et de
fonctionnement d'une société commune, ci-après « Société », à établir par les
Parties, et de définir aussi les droits et obligations des Parties entre elles et
envers leur société commune.

Les Parties acceptent ainsi de créer, suivant les dispositions’de

Convention, sous la forme de société par actions simplifi

«LUALABA MINING RESOURCES. », en sigle « LMR Sas » dont le si
social sera établi au 26-27, Route Kambove, Commuhe de: Panda, -à Li
Province du Haut-Katanga, RDC, et qui aura pour objet soëj
Recherche, le Développement, l'Exploitation Minière
commercialisation des Produits et autres substances minérales valorisables
dérivant des Opérations.

La Société pourra également participer à toute activité quelconque, se rattachant

Page 13 sur 50
Convention de JV n° 7 011/SG/GC/2016
directement _o ou net à son objet social et pouvant concourir à
Nu dup a et des intérêts des Parties.

à. Dès la constitétion de la Société, libérer sa quote-part du Capital social
Nr ECAMINES conformément aux dispositions de l'Article 8
de la Convention :

- Payer un pas de porte conformément aux dispositions de l'Article 6 de
la Convention :

- Elaborer, dans le meilleur délai, les Budget et Programme des travaux
de recherches portant sur le périmètre des PE 2361, 464, 1072 et
12274 et utiliser, pour cette réalisation, les services de GECAMINES
pour autant qu'ils répondent aux critères de qualité, de disponibilité et
de performance ;

-_ Procéder à la levée du financement nécessaire à la réalisation de l'Etude
de Faisabilité Zone Etain et de l'Etude de Faisabilité Zone Cuivre
conformément à la Convention : les Avances qui financeront ces Etudes
de Faisabilité ne seront pas remboursables avant la Date de début
d'Exploitation et ne porteront pas d'intérêt ;

- Procéder à la levée du financement nécessaire au Développement du
Projet de manière à ce que :

* L'Investissement Industriel, c'est-à-dire le financement
couvrant toutes les Dépenses en Capital, encourues par et/ou
pour compte de la Société, notamment les dépenses de
construction, d'équipement et de fonctionnement des
Installations jusqu'au démarrage de la Production Commerciale,
puisse démarrer conformément à l'Etude de DÉS US Zone
Etain : o$ ét

Ÿ L'Tnvestissement Industriel de la Zone LC, réalisé ; à

* La Production Commerciale commence conformément à l'Etude €
Faisabilité réalisée au terme du Contrat 41€ Recherches
approuvée par GECAMINES telle que complétée > par

ir la suite”
4.2. OBLIGATIONS DE GECAMINES :

Page 14 sur 50 / l
wention de JV n° à di 1SG/GC/2016
rés avec MINALEX à à la préparation et à la réalisation des études
S complémentaire: demandées dans le cadre du Développement de la zone
, cuivre’ et cobalt

sister | é Soflété et MINALEX, selon le cas, si elle en est requise et

écessaire, avec ses services spécialisés, à savoir les Départements
de sondages et génie minier, d'études minières et d'analyse et études
métallurgiques, moyennant rémunération et selon les conditions à
convenir ;

- Signer avec la Société, dans les 2 mois qui suivent sa constitution, un
contrat de cession des Droits et Titre miniers relatifs au Bien.

4.3. OBLIGATIONS DE LA SOCIETE

- Recruter une firme experte qui réalisera les Etudes de Faisabilités
selon les modalités à définir par les Parties :

Prendre en charge les dépenses encourues par MINALEX
concernant les travaux de Prospection, de Recherche, de l'Etude de
Faisabilité réalisée au terme du Contrat de Recherches et
approuvée par GECAMINES ainsi que celles relatives aux
prestations fournies par les services spécialisés de GECAMINES
tel que prévu à l'article 4.2. Ces dépenses seront considérées
comme des fonds remboursables aux Associés :

-_ Poursuivre l'Etude de Faisabilité Zone Etain sur le périmètre du PE
2361 pendant une période de six (6) mois à dater de la cession des
Droits et Titres Miniers :

- Commencer l'Etude de Faisabilité Zone Cuivre sur le périmètre des
PE 464, 1072 et 12274 pendant une période de dix-huit (18) mois à
dater de la cession de Droits et Titre Miniers :

- Rembourser et rémunérer les Parties tel que peu dans la
Convention :

PSS

-_ Maintenir à jour les Droits et Titre Miniers aifsi” que toutes les
licences nécessaires à l'exploitation du Bien, nidmenenrio à l&
législation minière ; \.

- Amener le Bien en Production Commerciale con ferménent
recommandations de l'Etude de Faisabilité Zone Etain ne par la

Page 15 sur 50

2 mvention de JV n° ds : 2011/SG/GC/2016
Article 5 Déclarations des Parties £
5.1. DÉCLARATIONS DE MINALEX

MINALEX fait les déclarations suivantes :

LN

suite, de l'E: è e de Faisabilité Zone Cuivre et ce suivant les règles

(de l'art et dans le respect des lois et règlements régissant la
\ 7. protection def environnement ;

» À
c er les Produits qui seront issus du traitement :
Se conformer aux principes régissant les procédures de gestion, la
politique fiscale et les critères de recrutement du personnel, tels
que recommandés par l'Etude de Faisabilité Bancable :

Protéger et accroître les intérêts de tous les Associés, notamment
en leur attribuant équitablement, de préférence aux tiers mais à
des Conditions Concurrentielles, les commandes de prestations et
de fournitures :

Promouvoir le développement social des communautés environnantes,
suivant un cahier des charges à adopter après concertation avec ces
communautés ;

Faire face à toutes ses obligations en tant que société dotée d'une
personnalité juridique : respecter toutes les lois de la RDC,
notamment pour ce qui concerne la priorité à donner aux Congolais
en matière de recrutement du personnel et aux entreprises
congolaises, par rapport aux entreprises étrangères, en matière de
commandes de fournitures et de services ainsi que pour la sous-
traïtance mais à des conditions compétitives ;

Chaque fois que la Société aura à recourir à la sous-traitance des
Opérations en rapport avec son objet social telles que les
prestations d'exploitation, les commandes d'approvisionnements
et/ou de services, elle les proposera de préférence et de manière
équitable à ses Associés ou à leurs Sociétés Affiliées qui devront

les réaliser suivant les règles de l'art et à dE£ Condi pi
é$ À
Concurrentielles. En cas de recours aux tiers/-la priorité “si

tions

donnée aux candidats locaux remplissant les conditions requises.
il

Elle est une société à responsabilité limitée de droit congolais

Page 16 sur 50
Cènvention de JY n° 1594/1201 1/SG/GC/2016
ge

DECLARATIONS DE GECAMINES
GECAMINES fait les déclarations suivantes :

constituée :

iSsance, aucune ordonnance n'a été rendue, aucune
été déposée ou réunion convoquée pour envisager sa
n, sa faillite ou sa mise sous concordat ou pour la

dissol ï
© nomination d'un administrateur provisoire :

Elle a le pouvoir nécessaire pour conclure la Convention et exécuter
ses obligations telles que prévues par la Convention conformément à
ses termes ;

La Convention constitue une convention valable, juridiquement
contraignante à son égard, pouvant être exécutée conformément à
ses termes ;

Le cas échéant, tous les actes sociaux nécessaires et adéquats ont
été posés afin de l'autoriser à signer la Convention et exécuter les
obligations prévues par celle-ci conformément à ses termes :

Ni la conclusion de la Convention, ni son exécution n'entraîne une
violation ou un manquement aux dispositions des statuts de
MINALEX ; la conclusion de la Convention a été décidée par
MINALEX dans son intérêt social :

Tous les consentements, approbations, ou autorisations, en son sein
ou au sein de sociétés de son groupe ou de tiers requis afin que
MINALEX puisse signer la Convention ou exécuter les obligations
telles que prévue par celle-ci, ont été obtenus avant la signature de
la Convention et seront, si nécessaire, renouvelés au fil du temps :

Elle agit pour son compte propre et n'a conclu avec aucun tiers
d'accords relatifs à l'acquisition, la cession ou à l'exercice du droit
de vote relatif à tout ou partie des Actions ou toutes autres
conventions relatives au bénéfice économique de la Convention ;

MINALEX indemnisera GECAMINES de toute circonstance qui
constitue un manquement aux présentes déclarations.

Elle est une société anonyme unipersonnelle

Page 17 sur 50
ConYention de JV n° 1594/1201 1/SG/GC/2016

naissance, aucune ordonnance n'a été rendue, aucune
| : 2 .

enquête n'a été déposée ou réunion convoquée pour envisager sa

dissoluti n, sa faillite ou sa mise sous concordat ou pour la

_nomifiafion d'un administrateur provisoire ;

- Elle a le pouvoir nécessaire pour conclure la Convention et exécuter
ses obligations telles que prévues par la Convention conformément à
ses termes ;

- La Convention constitue une convention valable, juridiquement
contraignante à son égard, pouvant être exécutée conformément à
ses termes ;

- Le cas échéant, tous les actes sociaux nécessaires et adéquats ont
été posés afin de l'autoriser à signer la Convention et exécuter les
obligations prévues par celle-ci conformément à ses termes :

Ni la conclusion de la Convention, ni son exécution n'entraîne une
violation ou un manquement aux dispositions des statuts de
GECAMINES. La conclusion de la Convention a été décidée par
GECAMINES dans son intérêt social :

- Tous les consentements, approbations, ou autorisations requis afin
que GECAMINES puisse signer la Convention ou exécuter les
obligations tel que prévu par celle-ci, ont été obtenus avant la

signature de la Convention :

- GECAMINES indemnisera MINALEX de toute circonstance qui
constitue un manquement aux présentes déclarations.

DEUXIEME PARTIE - CONSTITUTION ET ORGANISATION DE LA
SOCIETE

TITRE I :-PRINCIPE, OBJET ET CAPITAL DE LA SOCIETE

Article 6 Constitution de la Société, Royalties et Pas de porte

Constitution de la Société

6.1.

compter de la Date d'Entrée en Vigueur.

PER Page 18 sur 50
«2 Convention de JV n° Li 1/SG/GC/2016
QE
La So je sera dénommée «LUALABA MINING RESOURCES » et son siège
soci / Sera situé au 2 27, Route Kambove, Commune de Panda, à Likasi,
Prov ce de. 4 Haut-Katang RDC.

La So été, Are = forme d'une société par actions simplifiée régie par l'Acte
Uniforme® ètdes Statuts, qui incorpore les dispositions de la Convention,
est joint en Annexe 5.

6.2. Royalties

> En compensation de la consommation et de l'épuisement du gisement, la
Société paiera à GECAMINES 2,5 % du Chiffre d'Affaires Brut sous
forme de royalties.

> Les paiements dus à GECAMINES au titre des royalties feront l'objet
d'une comptabilisation trimestrielle et seront effectués, dans les trente
Jours suivant la fin de chaque trimestre. Les paiements effectués
seront accompagnés des informations pertinentes avec des détails
suffisants pour expliquer le montant calculé.

> GECAMINES et MINALEX, moyennant notification par écrit à la Société,
auront le droit de vérifier, soit par elles-mêmes, soit par un expert de leur
choix et à leurs frais, les comptes de la Société ainsi que tous ses documents
concernant les paiements des royalties effectués sur la base du paragraphe
précédent pour tous trimestres calendaires. Tous les contrôles seront
réalisés aux bureaux de la Société où les livres et documents nécessaires
sont conservés et un tel contrôle doit être exécuté pendant les heures
normales de service.

6.3. Pas de Porte

Un Pas de Porte de 1.000.000 USD (Dollars américains un million) payable en une
seule tranche, dans les 30 jours qui suivent la cession par Gécamines à la
Société, des titres miniers.

Un pas de porte complémentaire au pas de porte initial tel qu'arrêté ci
sera calculé, après avoir déterminé les réserves dans l'Etude: ide Faisabilité
portant sur les PE 464, 1072 et 12274, sur la base de 35 (tr: nte-cinq) Dollargn

américains la tonne de cuivre contenue dans les réserves géologiques |
n : 5: Las : \ £

exploitables mises en évidence. Les modalités de paiement seront déter
VD}

en ce moment par convention des parties.

SRE Page 19 sur 50
Convention de JV n° 1594/1201 1/SG/GC/2016
PE

72

Article 7 /

(| s
La ociété aura pour dbjet la Prospection, la Recherche, le Développement
et KExploitation Migière du Bien, en vue de la commercialisation des
Produits ‘et, autres” substances minérales valorisables dérivant des

Opérations: conformément à l'Etude de Faisabilité.

La Société mettra en œuvre cet objet dans le respect des Phases visées
de l'article 27 ci-dessous.

Article 8 Capital de la Société

8.1.

8.2.

8.3.

8.4.

Le capital social initial de la Société s'élèvera à 100.000 USD (cent mille
dollars américains), à souscrire par les Associés conformément aux
dispositions reprises à l'article 8.2 ci-dessous.

Le capital social sera réparti en 100 (cent) Actions de 1.000 USD (mille

dollars américains) chacune, numérotées de 1 à 100 qui seront entièrement

souscrites comme suit :

(i) GECAMINES : 35 (trente-cinq) Actions numérotées de 1 à 35, soit
35 % du capital social, non diluables :

(ii) MINALEX : 65 (soixante-cinq) Actions numérotées de 35 à 100, soit
65 % du capital social.

Le nombre des Actions sera, le cas échéant, augmenté ou diminué.

Les Actions de GECAMINES ne sont pas diluables en cas d'augmentation
du Capital social et sont, au moment d'une telle augmentation, convertibles
de plein droit en autant d'Actions que nécessaire pour que, en toute
hypothèse, la participation de GECAMINES soit maintenue au niveau qui
était le sien avant l'augmentation de capital.

La libération de la quote-part de GECAMINES au Capital social sera faite

par MINALEX sous forme de prêt associé à rembourser, sans intérêt.

Article 9 Augmentation et réduction du Capital

91

Sans préjudice de l'article 10 des Statuts dont le r
Annexe 5 de la Convention, toute augmentation ou éduction- du Capi al
social sera décidée par l'Assemblée Générale con pret à Face
Uniforme.

È /h

Page 20 sur 50
c DE < RSS
92.

9.3.

9.4.

Lors PE fs augmentation du Capital social, les nouvelles Actions à
re seront offert s par préférence aux propriétaires des Actions
l'émission, au prorata du nombre d'Actions
ux et dans le respect de l'article 10 des Statuts

Si, à issus Tan da de trente Jours à dater de l'offre de souscription,
certains Associés n'ont pas exercé leur droit de préférence, une seconde
période de souscription de quinze Jours sera ouverte, au cours de laquelle
les Associés ayant exercé leur droit de préférence dans la première
souscription auront la possibilité d'exercer leur droit de préférence sur le
solde non souscrit.

Les Actions pour lesquelles le droit de préférence n'a pas été exercé ne
pourront être valablement souscrites par des tiers préalablement agréés
que conformément aux dispositions de l'article 10 des Statuts dont le
projet est joint en Annexe 5 à la Convention.

Article 10 Engagement des Parties envers la Société

Chaque Partie s'engage à exercer, en sa qualité d'Associé, le droit de vote
attaché à l'ensemble des Actions qu'elle détient, en personne ou par procuration,

à toute Assemblée Générale, de manière à donner effet aux dispositions de la

Convention.

TITRE II : FORME DES ACTIONS ET CATEGORIE D'ASSOCIES

Article 11 Forme des Actions

111.

11.2.

113.

Toutes les Actions de la Société sont nominatives. La propriété des
Actions nominatives s'établit par une inscription dans le registre des
Actions nominatives tenu au siège social. Des certificats constatant les
inscriptions nominatives sont délivrés aux Associés.

Les Actions nominatives sont représentées par des certificats indiquant
les noms, Penn et nee Ne titulaire, le nombre dAENaRe. leur

Page 21 sur 50
27 7 Eementen de JV n° sn 1/SGIGC/2016

dans les-droits et privilèges accordés aux Actions.
; VIL.

11.4. 4. | propriété
anvention, aux Se

Action emporte de plein droit l'adhésion à la
uts et aux décisions de l'Assemblée Générale.

tions attachés à une Action la suivent en quelques

Article 12 des Actions et Appel des fonds

12.1. Conformément aux Articles 8.1 et 8.2 de la Convention, toutes les
Actions émises lors de la constitution de la Société sont des Actions en

numéraire et sont entièrement souscrites, libérées et attribuées aux
Associés, en rémunération de leurs apports.

12.2. Les Actions en numéraire émises à la suite d'une augmentation du Capital
social, résultant pour partie d'une incorporation de réserves, bénéfices
ou primes d'émission et pour partie de versement en espèces, doivent
être intégralement libérées lors de leur souscription. Toutes autres
Actions en numéraire doivent être libérées, lors de leur souscription, du
quart au moins de leur valeur nominale et, le cas échéant de la totalité de
la prime d'émission.

12.3. La libération du solde devra intervenir, en une ou plusieurs fois, sur
décision du Conseil d'Administration, dans un délai maximum de trois (3)
ans à compter du jour de la souscription ou de la date de l'Assemblée
Générale Extraordinaire qui a décidé de l'augmentation du capital.

12.4. Le Conseil d'Administration fait les appels de fonds sur les Actions non
entièrement libérées au moment de leur souscription et en détermine les
époques et le montant dans un avis donné par lettre recommandée avec
accusé de réception, au moins un (1) mois avant la date fixée pour chaque
versement. Ca SN

#

12.5. Les appels de fonds sont portés à la connaissance de: souscripteurs c\
moins trente (30) jours calendaires avant la date ixée pour “chaque£
Lou par gré,

recommandée avec accusé de réception, adressée à chaq &Associé Ê

versement par lettre au porteur contre récépis:

12.6. Tout versement non effectué à la date de son exigibilité
plein droit, par la seule échéance du terme, sans mise en demeure ou
action judiciaire, un intérêt calculé au taux légal. Les draits attachés aux

Page 22 sur 50 f
— Convention de JV n° 1594/1201 1/SG/GC/2016
fr, Re
[titres resteront @ suspens jusqu'au parfait paiement du principal et des

iñtérêts.

187, avis resté sans résultat pendant un second mois, le
istration pourra prononcer la déchéance de l'Associé et
faire vendre ses titres, le tout sans préjudice du droit de lui réclamer

tous dommages et intérêts éventuels.

12.8. Les Associés qui le souhaitent peuvent procéder à des versements
anticipés.

Article 13 Augmentation et Réduction du Capital et Droit de préférence

13.1. Toute augmentation du Capital social est décidée par l'Assemblée Générale
Extraordinaire, sur le rapport du Conseil d'Administration et du
Commissaire aux comptes. Elle est réalisée dans un délai de trois (3) ans à
compter de l'Assemblée Générale Extraordinaire qui l'a décidée.

13.2. Le Capital social peut être augmenté, soit par émission de nouvelles
Actions, soit par majoration de la valeur nominale des Actions existantes.

13.3. Les Actions nouvelles sont émises, soit à la valeur nominale des Actions
existantes, soit à cette valeur majorée d'une prime d'émission. Elles sont
libérées, soit en espèces, soit par compensation avec des créances
certaines, liquides et exigibles sur la Société, soit par incorporation de
réserves, bénéfices ou primes d'émission, soit par apport en nature.

13.4. L'augmentation de capital par majoration de la valeur nominale des Actions
existantes n'est décidée qu'avec le consentement unanime des Associés, à
moins qu'elle ne soit réalisée par incorporation de réserves, bénéfices ou
primes d'émission.

13.5. Lors de toute augmentation du capital social par émission de nouvelles
Actions, celles-ci seront offertes par préférence aux proprié F
Actions existantes au jour de l'émission, au prorata du nombre d'Actiôns

appartenant à chacun d'eux. Les propriétaires des Ac ions existantes -

bénéficient de ce fait d'un droit préférentiel de souscrip ob.
\

13.6. Si, à l'issue d'un délai de vingt (20) jours calendaires à dat

> l'ouvertures #
4 SC#
ur “droit

préférentiel de souscription, une seconde période de souscription de vingt
4 Q
Page 23 sur 50 [
wention de JV n° 7. 1SGIGC/2016

de la souscription, certains Associés n'ont pas exerc
LS

(20) jours ‘cle aires sera ouverte, au cours de laquelle les Associés
lépant + exercé ieul droit Rent de ne dans la pans

été exercé, ne seront cédées valablement aux tiers qu'avec l'agrément
préalable des Associés réunis en Assemblée Générale Ordinaire,
conformément aux dispositions de l'article 19 à la Convention.

13.8. Lorsque les Actions existantes sont grevées d'un usufruit, l'usufruitier et
le nu-propriétaire peuvent régler comme ils l'entendent les conditions
d'exercice du droit préférentiel de souscription et d'attribution d'Actions
nouvelles, sans préjudice des dispositions relatives à la Cession d'Actions.
A défaut d'accord, le droit préférentiel de souscription et d'attribution
d'Actions nouvelles appartient au nu-propriétaire.

13.9. En cas d'augmentation de capital, la Société devra faire acter par un
notaire les modifications à la Convention résultant de la conversion des
Actions, soit le nouveau nombre d'Actions, l'adaptation de la valeur
nominale et l'adaptation des dispositions statutaires qui s'y rapportent.

13.10. L'Assemblée Générale Extraordinaire peut décider d'une réduction du
capital aux conditions requises par la loi et la Convention, tout en
respectant la structure initiale du Capital social.

Article 14 Propriété des Actions

14.1. Tant que les Actions sont nominatives, leur propriété s'établit par une
inscription dans le registre des Actions tenu au siège social et par le
certificat prévu à l'Article 11.2 de la Convention.

14.2. Tout Associé n'est responsable des engagements de la Société que jusqu'à
concurrence du montant de sa souscription.

14.3. La propriété d'une Action emporte de plein droit l'adhésion à-la ra
aux Statuts et aux décisions des Assemblées Générales. V£
14.4. Aucune Cession d'Actions, telle que définie à l'article 17 Es Convention, né

peut avoir lieu sans que le nouvel Associé ait préalabl rent adhéré à là
Convention.

Page 24 sur 50 Î
Et re de JV n° l'a 1SG/GC/2016
LENS

14.5. A chaque fn é5t attach

droit de vote proportionnel à la quotité du
Capital so il, qu 'elle-représenté et chaque Action donne droit à une (1) voix.
En outre, \elle donne droit, jau vote et à la représentation dans les
Assemblées s conditions légales et statuaires.

14.6.Les droits et ol ions attachés à l'Action ne sont transférés au
cessionnaire qu'après la modification de l'inscription dans le registre des
Actions tenu au siège social et le renouvellement du certificat prévu à
l'article 11.2 de la Convention. Les droits et obligations suivent le titre, dans
quelques mains qu'il passe.

Article 15 Exercice des droits liés aux Actions

La Société ne reconnaît, en ce qui concerne l'exercice des droits accordés aux
Associés, qu'un seul propriétaire pour chaque Action. Tous les copropriétaires
indivis d'une Action ou tous leurs ayants-droit même usufruitiers et nus
propriétaires, sont tenus de se faire représenter auprès de la Société par une
seule et même personne. La Société peut suspendre l'exercice des droits

afférents à ces Actions jusqu'à ce que cette personne soit désignée comme
étant, à son égard, propriétaire de l'Action.

Article 16 Obligations et autres valeurs mobilières

16.1 La Société peut émettre des obligations et/ou autres valeurs mobilières
représentatives des créances ou donnant droit de souscrire où d'acquérir
des valeurs mobilières représentatives des créances, après deux (2) années
d'existence et le dépôt de deux (2) bilans régulièrement approuvés par les
Associés.

16.2 Les émissions d'obligations simples ainsi que d'autres valeur£ mobilièr ,
tels que les titres participatifs, les titres associatif fs des certificétà\
d'investissements et les bons de trésor, sont décidées-par l' Assemblée
Générale Ordinaire tandis que les obligations convertib < sen Actions sonf
autorisées par l'Assemblée Générale Extraordinaire.

16.3 L'Assemblée Générale Ordinaire peut déléguer au Conseil
les pouvoirs nécessaires pour procéder à l'émission d'obligations et/ou d'
autres valeurs mobilières en une ou plusieurs fois dans un délai de deux (2)
ans et pour en arrêter les modalités de souscription.

Page 25 sur 50

437 ON de JV n° oi 1SGIGC/2016 l
, les garanties spéciales qui seraient affectées
s autres conditions de leur création ou émission.

à cell -ci, ainsi que tou

Article 17  Cessibilité des Actions

17.1. Toute cession d'Actions s'opère par une déclaration de transfert, inscrite
dans le registre des Associés, datée et signée par le cédant et le
cessionnaire ou par leurs fondés de pouvoirs, ou de toute autre manière
autorisée par la loi.

17.2. En cas de cession d'Actions, le certificat prévu à l'article 112 de la
Convention, établi au nom du cédant, doit être annulé et un autre
certificat doit être établi au nom du cessionnaire.

17.3. Pour la Convention, il y a lieu d'entendre par « Cession» ou acte de
« Céder » le fait pour un Associé de vendre, céder, transférer, disposer,
apporter en société, même en cas de fusion ou d'absorption, ses Actions ou
obligations convertibles en Actions ou de les grever d'une quelconque
sûreté au profit d'un tiers autre que les Associés, ou de conclure tout acte
ou promesse d'acte ayant pour objet une cession, immédiate ou future,
certaine ou éventuelle des Actions. La vente forcée éventuelle, en justice
ou autrement, des Actions est assimilée, pour les besoins de la Convention,
à une Cession.

17.4. Agrément et droit de préemption

Sans préjudice de l'article 17, toutes Cessions d'Actions autres que celles
visées à l'article 18, sont soumises à l'agrément du c naire, par
l'Assemblée Générale Extraordinaire, conformément à wa

à l'article 19. A défaut d'agrément, les Actions font/l'objet du droit d
préemption prévu à l'article 20.

17.5. Agrément et option d'achat en cas de changement de côhtrôle…

Tout Associé qui subit directement ou indirectement un:
contrôle doit le notifier au Conseil d'Administration et faire l'objet d'un
nouvel agrément par l'Assemblée Générale Ordinaire, conformément à
l'article 19. A défaut de respect de cette procédure ou en cas de refus

Page 26 sur 50 \
2777 \eomenion deJVn° 1 EL 1ISGIGCHO16
17.6.

e
d'agrément, les autnés Associés bénéficient d'une option d'achat sur les

tions. détenues pr par l'Associé qui a subi un tel changement de contrôle,
ormément à l'art cle 18.

Stbilfté Yemporaire

Sans préjudice de l'article 18 relatif aux dispositions concernant la
Cession Libre d'Actions et conformément à l'article 765-1 de l'Acte
Uniforme, les Actions seront incessibles pendant dix (10) ans à compter de
la constitution de la Société. Aux fins de l'article 765-1 de l'Acte
Uniforme, les Soussignées conviennent qu'il y a lieu d'entendre par « motif
Sérieux et légitime» justifiant l'inaliénabilité des Actions, la nécessité
d'assurer à la Société une stabilité financière et opérationnelle accrue lors

Ince

de sa phase initiale de développement et d'exploitation, étant entendu que
les Soussignées sont convaincues que cette stabilité ne peut être assurée
qu'en prohibant toute modification de l'actionnariat durant la période
susmentionnée.

En cas de cession en violation du présent article 17, ladite cession sera
considérée comme nulle et, en tout cas, inopposable à la Société et à l'autre
Partie ou aux autres Associé(s). L'Associé cédant sera cependant présumé
vendeur et l'autre Associé ou les autres Associé(s) pourra (pourront) à tout
moment exercer le droit de préemption visé à l'article 17.4.

Article 18 Cession Libre d'Actions

18.1.

18.2.

Tout Associé peut céder librement une, plusieurs ou toutes les Actions à
un autre Associé ou à une Société Affiliée, étant entendu que dans ce
dernier cas (i) les Actions seront rétrocédées au cédant si le cessionnaire
cesse d'être une Société Affiliée et que (ii) l'acte ou la convention de

d'un document prouvant la qualité de Société Affiliée du à
document confirmant l'adhésion du cessionnaire aux Statuts, à la
Convention ainsi que son engagement de rétrocession au cas où il cesserait
d'être une Société Affiliée.

Page 27 sur 50 |
Convention de JV n° 1594/1201 1/SG/GC/2016
2”
Article 19 A nt TN
SE 26 <a\

19.1. Première nôtification… og
> { (r ma

19.1.1. Agré ent du cessionnair

(la « Premi ification ») de son intention de Céder tout ou
partie de ses Actions, par lettre au porteur contre récépissé ou par
lettre recommandée avec accusé de réception, par courrier
électronique ou par télécopie, en indiquant l'identité du candidat
cessionnaire (s'il s'agit d'une personne physique : nom, prénom,
domicile et profession ou, s'il s'agit d'une personne morale : forme,
dénomination et siège social), ainsi que le nombre d'Actions dont la
cession est envisagée et toutes les conditions de l'opération.

La Première Notification indique également l'identité des personnes
physiques ou morales qui contrôlent directement ou indirectement le
candidat cessionnaire ou qui exercent directement ou indirectement
une influence notable sur la gestion ou la désignation des membres
du conseil de gérance ou du conseil d'administration de celui-ci.

S'il s'agit d'une vente, le cédant devra joindre, en outre, une
photocopie certifiée conforme du document par lequel le candidat
acquéreur s'est engagé valablement et inconditionnellement à
acheter des Actions du cédant visées dans la Première Notification
à un prix déterminé ou déterminable, et indiquant les modalités de
paiement prévues. Cet engagement devra être valable pour une
durée de quarante-cinq (45) jours calendaires au moins à compter
de la Première Notification.

S'il s'agit d'une Cession autre qu'une vente (par exemple, échange
gi dune Cession autre que vente (par exemple, un.Échens
ou un apport), le cédant devra indiquer le prix qu'il demande en
égard aux éléments économiques de l'opération’ concernée, di
l'hypothèse où le cessionnaire ne serait pas agré

pour l'exercice dur
Ê É

droit de préemption des autres Associés.

Dans tous les cas, la Première Notification devra
d'un document du cessionnaire confirmant son adhésion
et à la Convention telle que modifiée de temps à autre.

Page 28 sur 50

ni it de JV s 4) 2011/SG/GC/2016 |
A défaut de comporter tous ces. éléments, toute notification sera
nulle et non avefluë. / / À A
< r

LS

vérifiée par le Président du
n£as de défaut, invite le cédant à
tion régulière.

La régularité de la notificatio
Conseil d'Admini i i
procéder à une nouve

19.1.2. Agrément de l'Associé en cas de changement de son Contrôle

L'Associé doit informer le Conseil d'Administration de la Société au
moyen d'une Première Notification de tout projet d'opération (avec
copie certifiée conforme de l'offre du tiers) qui aurait, pour effet
de modifier directement ou indirectement son Contrôle.

Outre les données décrites à l'article 19.11, la Première
Notification de l'Associé devra également indiquer le prix qu'il
demande, en ayant égard aux éléments économiques de l'opération
concernée, dans l'hypothèse où il ne serait pas agréé, pour l'exercice
du droit d'option des autres Associés.

La régularité de la notification est vérifiée par le Président du
Conseil d'Administration qui, en cas de défaut, invite l'Associé à
procéder à une nouvelle notification régulière.

19.2. Deuxième Notification

Dans les dix (10) jours calendaires de la Première Notification, le
Président du Conseil d'Administration (ou deux administrateurs) doit
notifier aux Associés autres que, selon le cas, le cédant ou l'Associé
subissant le changement de Contrôle, la demande d'agrément en envoyant
une copie de la Première Notification (la « Deuxième Notification») et
doit convoquer une Assemblée Générale Extraordinaire -qu'elle statue,
au plus tard dans le mois de la Première Notificati r
cessionnaire ou de l'Associé subissant le changemenf de Contrôle. à AA
lÈ

{

du capital social, après déduction, selon le cas, de cel rlé*transfert
desquelles l'agrément est demandé ou de celles détenues par l'Associé
subissant le changement de Contrôle.

Page 29 sur 50
Convention de JV n° cod 1/SG/GC/2016

ee”,
A défaut de décision positive à la majorité susdite, l'agrément est réputé
refusé.

tion

LN
19.3/ Troisième de
s À
Le Président du-Conseil d'Administration notifie sans délai aux Associés la
| décision “de TAssemblée Générale Extraordinaire (la « Troisième
ication >).
19.3.1. Agrément ou refus d'agrément du cessionnaire
En cas d'agrément du cessionnaire, les Actions ne pourront être
cédées qu'au cessionnaire agréé et aux conditions indiquées dans la
Première Notification, dans les trois (3) mois de la Troisième
Notification. À défaut, la procédure devra être recommencée.

En cas de refus d'agrément du cessionnaire, la Troisième
Notification emporte, pour l'exercice du droit de préemption prévu
à l'article 17, offre de vente desdites Actions aux bénéficiaires de
ce droit de préemption au prix de vente indiqué dans la Première
Notification.

19.3.2.Refus d'agrément de l'Associé

Dans les cas visés à l'article 14.5., en cas de refus d'agrément de
l'Associé, la Troisième Notification emporte ouverture du droit
d'option visé à l'article 21 au profit des bénéficiaires de celui-ci.

Article 20 Droit de préemption

20.1. Exercice du droit de préemption

Les Associés auxquels l'offre a été notifiée, conformément à l'article 19,
disposent d'un délai de soixante (60) jours calendaires pour faire
connaître au Conseil d'Administration (i) leur décision d'acheter ou non les
Actions qui leur ont été offertes, (ii) le nombre d'Actions pour lesquelles
ils se portent acheteurs et (iii) s'ils estiment que le prix mentionné dans la
Première Notification correspond à une valeur de marché.

L'Associé qui n'a pas fait connaître sa décision dans ce délai est pré
/

mé
avoir, de façon irrévocable, renoncé à exercer, en l'occurrence, son Groi
de préemption.

Page 30 sur 50
Convention de JV n° 7. WSG/GC/2016
m}
(20) jours calendaires suivant l'expiration du délai
0.12, le Conseil d'Administration détermine le

ons pour lesquelles l'offre a été acceptée et le
Président du Conseil d'Administration notifie à tous les Associés qui
ont exercé leur droit de préemption le nombre d'Actions qui leur
sont, le cas échéant, attribuées (la « Quatrième Notification »).

Si le nombre d'Actions pour lesquelles l'offre a été acceptée par
plusieurs Associés est égal ou supérieur au nombre d'Actions
offertes, les Actions sont réparties entre eux dans la mesure où le
nombre d'Actions demandées par chacun le permet ou, à défaut,
proportionnellement au nombre d'Actions qu'ils détiennent.

Si malgré les dispositions, ci-dessus, du présent article, il y a
toujours des Actions non-préemptées, le Conseil d'Administration
est tenu, dans le délai de trois mois, à compter de la notification de
refus, de faire acquérir les Actions soit par tout autre Associé, soit
par un tiers, avec le consentement du cédant, soit par la Société, par
rachat, en vue d'une réduction de capital social.

20.3. Paiement

Quelles que soient les conditions convenues avec le candidat acquéreur, le
paiement du prix s'effectuera, en cas d'acquisition par les Associés
bénéficiant du droit de préemption ou ceux prévus à l'article 18 dans le
mois de la Quatrième Notification, sous réserve de l'article 20.5.

20.4. Transfert de propriété

20.5. Expertise

>

Si tous les Associés qui ont exercé leur dr f de préemption ê
les candidats à l'acquisition prévus à l'articl 20. 2., estiment nu
prix visé dans la Première Notification ne rrespond pas Je
valeur de marché, le prix sera celui déterminé parun.expert désigné
de commun accord entre les Associés concernés dans le mois de la
notification faite en vertu de l'article 20.1 ou, à défaut d'accord
entre les Associés concernés dans ce délai, par un expert désigné

Page 31 sur 50
Convention de JV n° 1594/1201 1/SG/GC/2016

RAA 3% ê,
pa déciSion du sident du tribunal de Commerce de Lubumbashi,
statuant àbref délai, ï, à la requête de l'Associé le plus diligent.

‘expert fixe le prix/sur la base de méthodes de valorisation qui sont
habituellement appliquées au moment de l'exercice du droit de
préerfption et/ou/de l'acquisition, pour des sociétés actives dans un
domaine düéfivité similaire à celui de la Société, et agira en qualité
d'expert au sens de l'article 273 du décret du 30 juillet 1888 relatif
aux obligations conventionnelles. En aucun cas, le prix fixé par
l'expert ne peut excéder le prix indiqué dans la Première
Notification, qui constitue un plafond.

L'expert doit non seulement entendre les Associés et acquéreurs
concernés mais aussi inviter tous autres Associés à faire valoir leurs
observations et à participer à l'expertise s'ils le souhaitent.

La décision de l'expert devra être rendue et notifiée aux Associés
concernés ainsi qu'au Conseil d'Administration par lettre
recommandée avec accusé de réception dans un délai maximum de
soixante (60) jours calendaires à dater de sa désignation. Cette
décision liera le cédant et tous les Associés, qu'ils aient ou non été
parties à l'expertise et qu'ils aient ou non indiqué leur accord sur le
prix indiqué dans la Première Notification. Le prix devra être payé
dans le mois de la notification de cette décision.

L'expert disposera, aux fins de l'accomplissement de sa mission, des
pouvoirs d'investigation les plus étendus.

La Société communiquera tous autres documents nécessaires au bon
accomplissement de la mission visée au paragraphe précédent.

La décision de l'expert est définitive et n'est susceptible d'aucun
recours, sous réserve de l'hypothèse dans laquelle elle serait
évidemment contraire à l'équité et pour autant qu'i soit pas
écoulé plus de trois (3) mois depuis que l'Associé GS} a
lésé, a eu connaissance de cette décision et que: cette décisionhait
pas reçu de sa part un commencement d'exécufion. Fa |

Les honoraires de l'expert seront provisionnés par chacur'/des

Associés et/ou acquéreurs concernés et seronRfépartis entre les
Ses

Associés et/ou acquéreurs sur décision de l'expert al=pFérata des

Page 32 sur 50

Le Convention de JV n° 1594/1201 1/SG/GC/2016 [

<7
21.2.

213.

214.

215.

21.6.

217.

TNGuocté te s'engâge à à communiquer au Conseil d'Administration, avant sa
surveña nce, toût changement de contrôle l'affectant. Ce changement de
contrôle devra faire l'objet d'un agrément par l'Assemblée Générale
Ordinaire. En cas de non-respect de cette procédure ou en cas de refus
d'agrément, les autres Associés bénéficient d'une option d'achat sur
l'ensemble des Actions détenues par cet Associé.

L'Associé, qui n'a pas fait connaître sa décision dans ce délai, est présumé
avoir renoncé à exercer, en l'occurrence, son option d'achat.

Les Associés auxquels l'ouverture du droit d'option aura été notifiée par la
Troisième Notification peuvent exercer leur option dans les quarante-cinq
(45) jours calendaires de cette notification.

L'option est levée par lettre recommandée à la poste avec accusé de
réception ou lettre remise en mains propres contre accusé de réception (la
« Levée de l'Option ») adressée aux Associés concernés et à la Société.
Les Associés qui ont levé l'option indiquent dans la Levée de l'Option s'ils
estiment que le prix visé dans la première Notification correspond ou non
à une valeur de marché.

Dans les trente (30) jours calendaires suivant l'expiration du délai prévu à
l'article 21.30, le Conseil d'Administration détermine le nombre d'Actions
pour lesquelles l'offre a été acceptée et le Président du Conseil
d'Administration (ou deux Administrateurs) notifie à tous les Associés qui
ont exercé leur droit de préemption le nombre d'Actions qui leur sont, le
cas échéant, attribuées.

Si le nombre d'Actions pour lesquelles l'offre a été acceptée par plusieurs

Associés est égal ou supérieur au nombre d'Actions
sont réparties entre eux dans la mesure où Je ones d' À
demandées par chacun le permet ou, à défaut, roportionnellement au
nombre d'Actions qu'ils détiennent.

Page 33 sur 50
Ne Convention de JV n° 1594/1201 1/SG/GC/2016
7
21.8.

219.

igation de : ‘racheter le reste des Actions au prorata de leur

1 À

rticipation au capital social.

e paiement du prix ‘effectuera dans le mois qui suit la notification du
o rafion stipulée à l'article 21.5.

-$e fera au prix mentionné dans la Première Notification ou, si les
Associés qui ont levé l'option estiment que ce prix ne correspond pas à la
valeur de marché, le prix sera celui déterminé par un expert désigné de
commun accord entre les Associés dans le mois de la Levée de l'Option ou,
à défaut d'accord, au prix fixé par un expert désigné par le tribunal de

Commerce de Lubumbashi statuant à la requête de l'Associé le plus
diligent. L'article 21.5 s'applique mutatis mutandis.

21.10. Le transfert de propriété a lieu en même temps que le paiement du prix.

21.11. La cession se réalisera sous la garantie que l'Associé est pleinement et

entièrement propriétaire des Actions et que les Actions cédées sont
libres de toute sûreté et autres charges ou droit contractuel quelconque
au profit d'un tiers, sans préjudice des autres droits et recours dont
disposerait l'acquéreur.

21.13. Nonobstant la Levée de l'Option, tous les droits spéciaux de l'Associé

résultant de la Convention ou des Statuts de la Société sont maintenus
jusqu'au transfert de la propriété des Actions qui font l'objet de la Levée
de l'Option.

Article 22 Droit de suite

204

22.

223"

Au cas où un Associé cède tout ou partie de ses Actions à un tiers, le ou
les autres Associé(s) aura (ont) le droit d'exiger le rachat par ce tiers, aux
mêmes conditions et selon les mêmes modalités, selon son (leur) choix, de

tout ou partie de ses ou leurs propres Actions.

Les Actions dont l'acquisition est rendue obligatoire en vertu de l'exèrcice

du droit de suite devront être acquises par le oû-les tiers candidat(s)

acquéreur(s) ou, au cas où l'Associé cédant n'aurait pas requis du où Res

tiers candidat(s) acquéreur(s) de procéder à l'offrà, ane les ACY)

d'un ou des autre(s) Associé(s), par l'Associé cédañ Élüismême, qui Er
SE

tenu solidairement.

Le droit de suite prévu au présent Article 22 est sans préjudice de la

Page 34 sur 50

Convention de JV n° 1594/1201 1/SG/GC/2016 [
27 2
mise en œuvre éventuelle de la procédure d'agrément et de la procédure
de’préemption décrites respectivement à l'article 19 et à l'article 20.

Dans tous les ca où une cession serait intervenue en violation des
\ dispositions du Fésent article, cette cession sera considérée comme nulle
‘en tous cas'Sera inopposable à la Société.

Article 23 Forme de notifications et sanctions

23.1.

232,

Article 24 Organisation et fonctionnement de la EN” SO

Forme des notifications

Tous les avis et notifications relatifs à la cessibilité des Parts prévus par
le présent titre et les Statuts se font par lettre recommandée à la poste,
avec accusé de réception, lettre remise en mains propres contre accusé de
réception ou courrier électronique suivi d'une confirmation par lettre
recommandée ou par remise en mains propres avec accusé de réception,
les délais courant à dater du lendemain du jour de l'expédition ou de la
remise en mains propres.

Sanctions

Dans tous les cas où une Cession à un tiers serait intervenue en violation
des dispositions du présent titre, notamment lorsque les obligations de
notifications préalables n'auront pas été respectées, cette Cession sera
considérée comme nulle et en tout cas sera inopposable à la Société et aux
Parties.

Le Cédant en défaut sera présumé vendeur, la procédure d'agrément et de
préemption sera présumée mise en mouvement et les autres Associés
pourront demander l'exercice de tous les droits qu'ils auraient pu exercer
si les dispositions des Article 17 à 22 avaient été respectées.

TITRE _ III : FONCTIONNEMENT ET ORGANISATION DE LA

SOCIETE
&*

L'organisation et le fonctionnement de la Société seront régis par les £ tuts

dont

24.1.

le projet est joint en Annexe 5 à la Convention et fotamment :

Gestion et contrôle de la Société

Page 35 sur 50
Convention de JV n° 1594/1201 1/SG/GC/2016
CL af
24.2.

24.3.
244.

ne,
LA 10
La Spciété serd gérée par le Conseil d'Administration et le Comité de
Di ction, conformément aux dispositions des articles 19 à 24 des

5 atuts dont le praiét t joint en Annexe 5 à la Convention,

Le dial de la St laiéré sera confié à un commissaire aux comptes
conf ñément aux dispositions de l'article 25 à l'article 28 des Statuts
dont le projet est joint en Annexe 5 à la Convention.

Gestionnaires de la Société

Les Parties nommeront les membres du Conseil d' Administration qui sera
composé de 6 (six) Administrateurs parmi lesquels 4 (quatre) seront
nommés sur proposition de MINALEX et 2 (deux) sur proposition de
GECAMINES.

La gestion quotidienne de la Société sera assurée par un Comité de
Direction composée comme suit :

- Un Directeur Général, nommé sur proposition de MINALEX :

- Un Directeur Général Adjoint, nommé sur proposition de
GECAMINES :

- Un Directeur Commercial, nommé sur proposition de MINALEX ;
- Un Directeur Technique, nommé sur proposition de MINALEX ;

- Un Directeur Technique Adjoint, nommé sur proposition de
GECAMINES :

- Un Directeur Financier, nommé sur proposition de MINALEX ;

- Un Directeur Financier Adjoint, nommé sur proposition de
GECAMINES ;

- Un Directeur des Ressources Humaines, nommé sur proposition de
GECAMINES.

Les Parties nommeront le commissaire aux comptes de |
Programmes et Budgets

Les Opérations seront conduites et les Dépenses {Seront exposées en\se
conformant exclusivement aux Programmes et
l'Assemblée Générale conformément aux dispositio

Îdes articles,26 et
27 des Statuts dont le projet est joint en Annexe 5 à nvéntion

" Page 36 sur 50
D Convention de JV n° à 1/SG/GC/2016
À
24.5.

24.6.

18 des Statuts dont le projet est joint en Annexe 5 à la Convention.

Assemblée Générale

Les décisions collectives des Parties seront prises en assemblée,
conformément aux dispositions de l'article 29 des Statuts dont le projet
est joint en annexe 5 à la Convention.

Article 25 Principes de gestion de la Société

25.1. Garanties sociales et environnementales

De manière générale, la Société devra être gérée et réaliser le Projet en
conformité avec une politique de responsabilité sociétale et de bonne
gestion environnementale et des retombées économiques en découlant.

Plus spécifiquement, la Société respectera les obligations imposées par les
dispositions et les obligations relatives à l'hygiène et à la sécurité, à la
formation et à l'enseignement, au recrutement du personnel congolais.

25.2. Normes de travail

La Société devra se conformer aux dispositions de la législation en vigueur
en matière de travail.

La Société appliquera les principes établis par les bonnes pratiques
industrielles, les normes de travail internationalement reconnues dans le
cadre des accords de l'Organisation Internationale du Travail et
respectera également le droit de ses employés à se syndiquer.—

trielles pour !
employés et, de.
Société et ayant

Ke 7

La Société se conformera aux bonnes pratiques ind
protection générale de la santé et de la sécurité de
toute autre personne ayant conclu un contrat avec |
légalement accès au périmètre du Bien.

25.3. Assurance ARE"

La Société prendra auprès des sociétés d'assurance financièrement
fiables et de bonne réputation, toute assurance relative au Projet contre

Page 37 sur 50 [
mr ct de JV n° ia 1/SG/GC/2016
tous types de pertes et charges et dans des conditions et à hauteur d'un

{montant compatibles avec les Bonnes Pratiques Industrielles.
L ll

NZ

constitution’de la-Société, le financement nécessaire pour démarrer la première
phase du Projet, GECAMINES pourra exercer l'Option d'achat visée à l'article 21
de la Convention, et ce sans préjudice de la dissolution de la Société
conformément à l'article 34 ci-dessous.

DEUXIÈME PARTIE - PHASES DE REALISATION DU PROJET
Article 27 Phases du Projet
27.1. PHASE DE FINANCEMENT ET DE DEVELOPPEMENT

MINALEX organisera la recherche et le montage du financement prévu
par l'Etude de Faisabilité en vue du Développement du Projet, de la mise
en Exploitation Minière du Bien et de sa mise en Production Commerciale.

La Société procédera au Développement d'une mine ou de plusieurs mines
à ciel ouvert ou souterraines comme sources des minerais de la Société
et à l'implantation d'une ou plusieurs unités, propres à la Société, de
traitement des minerais en vue de la production de métaux nobles.

Concomitamment avec les travaux repris ci-dessus, MINALEX poursuivra
la réalisation des travaux de recherches à l'intérieur du périmètre
couvert par les PE 464, 1072 et 12274 et actualisera l'Etude de
faisabilité avec les données obtenues. Cette Etude actualisée sera
soumise à l'approbation de GECAMINES.

27.2. PHASE D'EXPLOITATION ET DE PRODUCTION COMMERCALE

La deuxième phase du Projet concerne (i) la mise en Exploitation Minière
du Bien et (ii) la commercialisation des Produits obtenus et le
remboursement de l'Investissement Minier Extractif Industriel, \.

QUATRIEME PARTIE : DUREE, RENOUVELLEMENT ET RESILIATION, DE
LA CONVENTION. |

| &
Article 28 Durée - Principes \

a 07
= ne à TR SN 78n1 3
Sauf s'il y est mis fin conformément aux dispositions visé: HLaprès et sans

préjudice des dispositions qui se poursuivraient au-delà de la fin de la Convention

Î

Page 38 sur 50 P
Convention de JV n° 1594/1201 1/SG/GC/2016

2 »
2 Te
en raison dé leur nature, la durée de la Convention sera de nonante neuf (99) ans

à comptér de la Date d'Entrée en Vigueur.

1& à \
: (a)

le six mois avant l'échéance et ce après accord des

> s NN
onante neuf ans, l'une des Parties souhaite résilier la
Convention, elle devra en aviser l'autre Partie avec un préavis de 6 (six) mois. La
Société sera alors liquidée et dissoute dans le respect des dispositions légales et

de la Convention.
Les Parties conviennent aussi que :

28.1. Sans préjudice de l'article 26, pendant les cinq premiers exercices,
aucune possibilité de résilier la Convention n'existe, à moins que la
résiliation soit justifiée par des manquements graves de l'une des
Parties, auquel cas la Partie qui résilie, aura droit de demander des
dommages et intérêts à son profit :

28.2. Au cas où la résiliation interviendrait avant l'échéance des cinq premiers
exercices, hors des circonstances mentionnées ci-dessus, la Partie qui
aura pris la décision de résilier sera tenue de dédommager l'autre Partie
selon les termes suivants :

a) Si la résiliation est décidée par GECAMINES, celle-ci devra payer à
MINALEX une indemnité égale à deux fois le montant des fonds
initiaux, augmentés des intérêts, apportés par cette dernière. Cette
indemnité sera de cinq fois si GECAMINES décide d'exploiter, avec
un autre tiers, les ressources minières de ce Projet dans les cinq ans
qui suivent la résiliation :

b) Si la résiliation est décidée par MINALEX, celle-ci ne pourra pas
prétendre au remboursement des fonds qu'elle a apportés dans la
Société.

28.3. Au cas où la résiliation interviendrait à l'initiative de | des Partie
après les cinq premiers exercices, il ne pourra être exigé de dommages.
et intérêts qu'en cas de manquements aux obligations qiestiomelles) ‘|

La Partie qui en prend l'initiative paiera à l'autre, une indemnité égale’ à
5 (cinq) fois la moyenne des dividendes payés aux associés au cours
trois derniers exercices. à.“ 3

En plus, si la résiliation est décidée par GECAMINES, celle-ci
remboursera aussi les investissements apportés par MINALEX. Si la

Page 39 sur 50 [
AT 7\ convention de JV n° 1594/1201 1/SG/GC/2016
résiliq)or entités par MINALEX, celle-ci n'aura pas droit au
rel

ursement.
Article 29 Renouvellement della Convention

29.1. Tou
mois

“Partie. pourra, d un délai ne pouvant être inférieur à six (6)

ah, l'expiratiôn de la durée de la Convention telle que définie à

Ÿ8-dele Céhvention, solliciter de l'autre Partie, par notification,
le renouvellement, pour une période déterminée, de la Convention.

29.2. Dans l'hypothèse où l'une des Parties adresserait à l'autre Partie la

notification prévue à l'Article 29.1 ci-dessus, les Parties devront :

l'article

(i) se rencontrer le plus rapidement possible, sans que cela ne puisse
intervenir dans un délai inférieur à vingt (20) Jours à partir de la
date de notification ; et

(ii) négocier de bonne foi, dans le but d'atteindre un accord mutuel
entre les Parties au sujet du renouvellement de la Convention
proposé par l'une des Parties.

29.3. Les Parties pourront convenir d'un amendement à la Convention prévoyant
le renouvellement de celle-ci pour la période convenue.

Article 30 Terme de la Société

30.1. La Société est constituée pour la durée correspondant à la durée de la
Convention fixée à l'article 28 ci-dessus.

30.2. Au terme de cette période, la Société prendra fin de plein droit et sa
dissolution interviendra dans les trente (30) Jours qui suivent la fin de
cette période.

30.3. La Société pourra, anticipativement, prendre fin de plein droit, selon les
mêmes modalités que celles visées à l'article 28.2. de la Convention, le cas
échéant dans les cas visés à l'article 5.1. et à Forticle 5 2aes Statuts
dont le projet est joint en Annexe 5. me :

Article 31_ Dissolution de la Société en cas

311. En cas de manquement grave de MINALEX Üans l obligation de
financement des Investissements Minier, ExtraN£, | Er
conformément à l'Etude de Faisabilité, GECAMINES pourra la mettre en
demeure de remédier à la situation. Si dans les quatre-vingt dix (90)
jours qui suivent la mise en demeure, MINALEX n'a pas exécuté ses

EN Page 40 sur 50
/ Convention de JV n° 1594/1201 1/SG/GC/2016
27
312.

31.3.

314.

ions, s, GBCÂMINES aura la possibilité de résilier la Convention à
moi que MINALEX + ne prouve que le manquement grave n'est pas dû à
une faute de.sa part =

Dans: une “telle situation, les Parties se rencontreront pour établir de
bonne, foi les : raisons de ces manquements et pour y trouver des solutions.
Cette enasdévra avoir lieu dans les trente (30) Jours de l'invitation
à une telle rencontre adressée par lettre recommandée par GECAMINES
à MINALEX.

Si cette rencontre n'a pas lieu dans ce délai ou si l'inexécution ne fait pas
l'objet d'une solution écrite dans les soixante (60) Jours de la réunion, la
négociation sera réputée avoir échoué et GECAMINES pourra résilier la
Convention. La résiliation anticipée demandée par GECAMINES
entraînera la dissolution et la liquidation de la Société.

Article 32 Dissolution de la Société en cas d'inexécution par GECAMINES

32.1.

32€.

32.3.

32.4.

de ses obligations conventionnelles.

En cas d'inexécution par GECAMINES de ses obligations aux termes de la
Convention, les Parties se rencontreront pour établir de bonne foi les
raisons de ces manquements et pour y trouver des solutions.

Cette rencontre devra avoir lieu dans les trente (30) Jours de l'invitation
à une telle rencontre adressée par lettre recommandée par MINALEX à
GECAMINES.

Si cette rencontre n'a pas lieu dans ce délai ou si l'inexécution ne fait pas
l'objet d'une solution écrite dans les soixante (60) Jours de la réunion, la
négociation sera réputée avoir échoué et MINALEX pourra suspendre
l'exécution des obligations lui incombant en vertu de la Convention et ce
principalement les obligations d'apporter des moyens financiers couvrant
le fonds de roulement et l'investissement initiaux nécessaires pour le
démarrage du Projet.

Dans ce cas, les délais convenus pour l'exécution

cette inexécution dans pe six (6) mois se la mise êndemeure de ce fa e
lui adressée par MINALEX par lettre recomm dée avec. accusé de
réception ou lettre remise en mains propres, ce ! dernière ] urra
résilier unilatéralement la Convention. La résiliation antieïpée demandée
par MINALEX entraînera la dissolution et la liquidation de Ja Société.

J

Page 41 sur 50
72 Norree de JV n° 1594/1201 1/SG/GC/2016 [
Article 33 Imputabilité des manquements

Pour autant que dé besoin, iLèst précisé que :

33:1.

33.2.

Sera re constituer un manquement par MINALEX pour les besoins de
la Convention, tout manquement à des obligations découlant de la
Convelfion commis par lo/Éociété et qui n'est pas exclusivement imputable

à GECAMÈNES. #

or fait que, de représentants issus de GECAMINES aient
été présents dans les organes de la Société lors des décisions prises et
opérations réalisées et ne se soient pas opposés ou aient voté en faveur de
celles-ci, ou encore n'aient pas insisté sur la prise de certaines décisions
ou la réalisation de certaines opérations, ne pourra, en aucun cas, être
opposé à GECAMINES.

Article 34 Dissolution et liquidation

34.1.

342.

34.3,

Article 35 Force Majeure

35.1.

En cas de dissolution et de liquidation de la Société, les dispositions des
Statuts concernant la liquidation s'appliqueront conformément aux articles
200 et suivants de l'Acte Uniforme et ce, sans préjudice des dispositions
ci-après.

En cas de dissolution de la Société pour quelque cause que ce soit et à
quelque moment que ce soit, l'Assemblée Générale nommera le ou les
liquidateurs, déterminera leurs pouvoirs et fixera leurs émoluments.
L'Assemblée Générale jouit, à cette fin, des droits les plus étendus.

La nomination des liquidateurs met fin au mandat des membres du Conseil
d'Administration.

La Société est réputée exister pour sa liquidation.

Le Bien cédé à la Société par GECAMINES sera rétrocédé à cette
dernière.

A
CINQUIEME PARTIE - DISPOSITIONS DIVERSES

En cas de Force Majeure, la Partie affectée
affectée par cette Force Majeure (la « Partie Affect 2e») le st à
l'autre Partie par écrit, en lui décrivant les circonstances de Force
Majeure, dans les quatorze (14) Jours de la survenance de cet événement

Page 42 sur 50
mn de JV n° 1594/1201 1/SG/GC/2016
Ce
352.

35.3.

35.4.

355.

35.6.

de Forge ma _. Parties se concerteront pour tenter d'en limiter

les céhséquences PA

Dans les quatorze (14) Jours de cette première notification, puis, dans le
cas où l'événement de) Force Majeure perdure, tous les mois, la Partie
Affectée devra. adresser à l'autre Partie des notifications
complémentäires -contenant une description de l'événement de Force
Majeure, de ses conséquences sur l'exécution de ses obligations au titre
de la Convention et une évaluation prévisionnelle de sa durée.

L'autre Partie disposera d'un délai de trente (30) Jours à compter de la
réception de chaque notification pour en contester le contenu par une
notification de différend (la « Notification de Différend »), faute de quoi
la notification de force majeure sera considérée comme acceptée.

En cas d'envoi d'une Notification de Différend, les Parties s'efforceront
de régler à l'amiable le différend dans le cadre de discussions qui devront
se tenir dans les quinze (15) Jours de la réception par la Partie
destinataire d'une Notification de Différend, et pendant une période qui
ne pourra excéder trente (30) Jours à compter de la réception par cette
Partie de cette Notification de Différend, sauf accord des Parties sur une
période différente (la « Période de Règlement Amiable »).

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l'amiable
au terme de la Période de Règlement Amiable leur différend quant à
l'existence, la durée ou les effets d'un événement de Force Majeure, ce
différend sera tranché par arbitrage conformément à l'article 56. Il est
expressément convenu que les arbitres disposeront d'un délai de deux (2)
mois à compter de la saisine de la Cour d'arbitrage de la Chambre de
Commerce Internationale par la Partie la plus diligente pour trancher le

différend. La sentence du tribunal arbitral sera définiti s Parties

renonçant irrévocablement par les présentes à faire a

Dès qu'un cas de Force Majeure survient, l'exécutiof des obligëfons:tl
Partie Affectée sera suspendue pendant la durée de la Force Majeure
pour une période supplémentaire raisonnable pour permettre à la Payfie
Affectée, agissant avec toute la diligence requise, deVrétablir, la situation
qui prévalait avant la survenance dudit événement de FoRe-Miafétire. Les
obligations autres que celles affectées par la Force Majeure devront

Page 43 sur 50
2 7 ékenon de JV n° 1594/1201 1/SG/GC/2016
35.7.

35.8.

35.9.

continuer .à être êxécutées conformément aux stipulations de la
Q

Conventiéo “à \

Toutes les conditions, tous les délais et toutes les dates postérieures à la
date de survenance du cé de Force Majeure seront adaptés pour tenir
compte dela prolongation et du retard provoqués par la Force Majeure.

Au cas où Tarsarfén des obligations d'une Partie Affectée serait
suspendue, soit entièrement soit en partie, à cause d'un cas de Force
Majeure, la Convention sera prorogée automatiquement pour une période
équivalente à la durée du cas de Force Majeure.

En cas d'incident de Force Majeure, aucune des Parties ne sera
responsable de l'empêchement, du retard ou de la restriction,
directement ou indirectement, d'exécuter tout ou partie de ses
obligations découlant de la Convention, à condition toutefois que la preuve
du lien de cause à effet entre l'empêchement constaté et le cas de Force
Majeure invoqué soit dûment rapportée par la Partie qui allègue la Force
Majeure. La Force Majeure ne peut, en aucun cas, être invoquée par une
Partie pour se soustraire à l'une quelconque des obligations de paiement
résultant de la Convention.

35.10. La Partie Affectée agira avec toute la diligence raisonnablement requise

35.11.

35.12. Nonobstant cette disposition, GECAMINES aura le droit d'exercer, à

pour éliminer le plus rapidement possible l'événement de Force Majeure,
sans toutefois que cela n'implique l'obligation de mettre fin à une grève ou
autre conflit social d'une manière qui irait à l'encontre du bon sens de la
Partie Affectée.

Au cas où le cas de Force Majeure intervenu avant la constitution de la
Société persisterait au-delà d'une période de cent quatre-vingts (180)
Jours, la Convention restera en vigueur, sauf si une des DRcies résilie la
Convention auquel cas chaque Partie sera libérée de l'i
obligations au titre de la Convention.

discrétion, le droit d'option d'achat des Actions détenues par MINA

selon les mêmes modalités que celles fixées pour le se changemenf de
Contrôle d'un Associé titulaire des Actions, conformèMe à édure

décrite à 19.

Article 36 Clause d'équité

Page 44 sur 50
ee . Convention de JV n° 1594/1201 1/SG/GC/2016
PR NN

36.1. En cas de survenance-d'un évènement extérieur au contrôle ou à la volonté
des Parti , et non raisonnabl ent prévisible par celles-ci ou l'une d'entre
elles seulement à la ‘conclusi n de la présente Convention, par lequel
l'équilibre \de. “la _présenté Convention est fondamentalement et
durablement ‘pe turbé, enfrînant ainsi une charge excessive pour l'une
des Parties dans l'exécution de la présente Convention, cette Partie aura
le droit de demander la révision de la présente Convention.

36.2. Toute demande de révision sera notifiée à l'autre Partie par téléfax et e-
mail. La notification indiquera les motifs de la révision et sera adressée
dans un délai raisonnablement bref à compter du moment où la partie
requérante aura eu connaissance de l'évènement et de ses incidences sur
l'économie de la présente Convention.

36.3. Faute pour une Partie de notifier une demande de révision dans les trente
(30) Jours de la survenance de l'évènement susvisé, cette Partie sera
présumée avoir renoncé à son droit de solliciter la révision de la présente
Convention en raison de l'évènement concerné.

36.4. En cas de demande justifiée de révision par l'une des Parties, l'autre
Partie s'engage à renégocier de bonne foi les termes et conditions
pertinents de la Convention.

Article 37 Résiliation de la Convention

37.1. La Convention prendra fin de plein droit à l'égard d'une des Parties au
cas où elle cesserait de détenir des Actions, sauf les obligations qui, par
leur nature ou indication, subsistent nonobstant la résiliation de la
Convention, étant toutefois précisé qu'en cas de cession libre visée à
l'article 15 du projet des Statuts joint en annexe 5, l'Associé concerné
restera tenu conformément à l'article 11.4. de ce projet de Statuts.

37.2. La Convention prendra automatiquement fin en cas de réunion de toutes
les Actions émises par la Société en une seule main ou daré'hyp
où il ne subsisterait plus qu'une partie à la Convention. * LD

&\

Article 38 Modification de la Convention \k, 4
4 Î Led
La Convention ne pourra être amendée, modifiée ou compléiée que-par vôi
\ 2
d'avenant écrit et signé par les Parties. Toute modificatio K<au-complém +
e le
apporté à la Convention autrement que par voie d'avenant sera rép
écrit.

Page 45 sur 50
nvention de JV n° Die 1/SGIGC/2016

ee
Article 39 Adhésid

391 Toute convention de cessi n des Actions devra, sous peine de nullité,
imposer| expressément l'ad ésion du cessionnaire aux dispositions de la
Conventié 12 dans ses aspepi tant actifs que passifs, Cette adhésion sera

Fr la à Sigratuè d'un acte d'adhésion.

39.2 De même, tout-nouvel Associé souscrivant à des Actions à l'occasion d'une
augmentation de capital devra adhérer à la Convention.

39.3 Même en l'absence d'une adhésion expresse du cessionnaire ou nouvel

associé, celui-ci sera considéré comme ayant adhéré à la Convention et aux
Statuts.

39.4 Toute cession ou transmission réalisée en violation de la Convention et/ou
des Statuts sera nulle de plein droit, et en toute hypothèse, inopposable à
la Société et aux autres Associé.

39.5 Toute cession réalisée en violation de la Convention et/ou des Statuts
ouvrira à GECAMINES un droit d'option d'achat sur les Actions Cédées en
violation de la Convention et/ou des Statuts selon les mêmes modalités que
celles fixées pour le cas de changement de Contrôle d'un Associé,
conformément à la procédure décrite à l'article 16 des Statuts dont le
projet est joint en annexe 5, mutatis mutandis.

Article 40 Calcul des délais

Les délais se comptent de minuit à minuit. Ils visent des jours calendrier et sont
calculés depuis le lendemain du jour de l'acte ou de l'événement qui le fait courir
jusque et y compris le jour où le délai expire.

Article 41 Annexes

Les Annexes à la Convention, ainsi que de tout document auquel il y est fait
référence, font partie intégrante de celle-ci.

Article 42 Contenu de l'accord
en

43.1. La Convention représente l'intégralité de l'accord É£Parties à à pr

l'objet auquel elle se rapporte. { CF AN

43.2. Plus précisément, la Convention met fin et remplace les accol ds,

conventions, engagements, offres, propositions ou rrespondances, é

ou verbaux, échangés ou conclus par les Parties ee de

la Convention.

Article 43_ Frais

Page 46 sur 50
Convention de JV n° 1594/1201 1/5G/GC/2016

AN
2.4 SH
Sauf disposition contraire ©
relatifs à la préparation, négoci
Article 44 Acticle #4 | Notifications =
Toutes ie Ce prévues p
par remise en nains propres de la notification aux personnes mentionnées ci-

après, avec signature pour accusé de réception, soit (ii) par télécopie, avec
confirmation par courrier recommandé, aux numéros de télécopie et aux

la Convention, chaque Partie supporte les frais
ion et exécution de la Convention.

r la Convention seront valablement faites, soit (i)

adresses spécifiées ci-après, ou par e-mail aux adresses spécifiées ci-après,
avec confirmation par courrier recommandé. Toute notification est censée
effectuée au moment de sa remise en mains propres ou de la réception de la
télécopie ou de l'e-mail.

Les notifications seront adressées à :

POUR GECAMINES S5.A. :

A l'attention de Monsieur le Directeur Général
419, Bld Kamanyola
B.P. 450
LUBUMBASHI
Province du Haut Katanga
République Démocratique du Congo
POUR MINALEX SARL :

À l'attention de Monsieur le Gérant
26-27, Route Kambove

Commune de Panda

Likasi

Province du Haut-Katanga
République Démocratique du Congo

Article 45  Nullité

45.1. La nullité d'une ou de plusieurs dispositions de la Convention n'enfr iîne

SL

pas la nullité de la Convention dans son ensemble.

45.2. Dans ce cas, les Parties s'efforceront de négocier immédiatement è
bonne foi en vue de substituer à la disposition süjettevà ri 6 une
nouvelle disposition permettant de préserver l'équilibre "des obligations
entre les Parties.

Page 47 sur 50 [
Convention de JV n° 1594/1201 1/SG/GC/2016

se
Article 46 Renonci

46.1.

46.2.

Le défaut ol le retard Mae Partie à à se prévaloir d'un droit en vertu de la
Convention {bd d'un manquement de l'une ou l'autre des Parties ne peut en
aucun cas e*: considéré comme, ou avoir l'effet d'une renonciation
définitive dre? Partie àtse prévaloir ultérieurement de ce droit ou de

ce manquement

De même l'exercice Parti d'un droit n'empêche pas de se prévaloir
ultérieurement d'un exercice complémentaire de ce droit, ou de l'exercice
de tout autre droit. Les droits stipulés dans la Convention sont cumulatifs
et non exclusifs de tout autre droit stipulé par les lois et règlements
applicables à la Convention.

Article 47 Confidentialité de la Convention

47.1.

47.2.

Les Parties s'engagent à maintenir de la manière la plus stricte la
confidentialité de la Convention.

En conséquence, les Parties ne donneront aucune publicité à la Convention
et ne feront aucune annonce autre que celles requises par la loi ou les
règles applicables.

Les Parties se mettront d'accord préalablement quant à la forme et au
contenu de toute publicité et annonce.

Article 48 Confidentialité de l'Information

48.1.

48.2.

Article 49 Date d'Entrée en Viqueur \

La Convention entre en vigueur le jour de sa signature par les Partié

Chaque Associé s'engage à conserver par devers lui, et à ne pas utiliser,
toute information et document concernant l'une où l'autre Partie ou ses
Sociétés Affiliées ou relatives à leurs activités et qui lui a été ou sera
communiqué dans le cadre de la Convention. En aucun cas il ne les
communiquera à des tiers.

Cette obligation ne concerne pas les informations et Pr
dans le domaine public ou que chaque Associé doit diffus r publique:
en vertu de ses obligations légales, réglementaires ou’statutaires-ou' e

vertu d'une décision judiciaire, arbitrale ou d'une autorifé: compétente. ë

D

Article 50 Droit applicable

La Convention est régie par le droit congolais, en ce compris l'application du droit
OHADA au titre de /ex societatis de la Société lorsqu'elle aura été constituée.

Page 48 sur 50
Convention de JV n° 1594/1201 1/SG/GC/2016

a
Article 51

SIT.

012:

513.

Règlement ifférends
Pan 4
En cas d Ÿ Désaccord” “Pérsistant entre les Associés, ces derniers

s'engagen à se rencontrer fin de tenter de parvenir à une solution
négociée.| “ ; j
Par Désacord Persistant, ntend l'impossibilité dans laquelle se trouve
un organe \de. la Société dädopter une décision prévue à l'article 19 et
suivants l'article 29 et-éüivants des Statuts dont le projet est joint en
annexe 5 à la Convention, en raison d'une opposition entre les Associés ou
leurs représentants respectifs au sein de la Société au cours d'au moins
deux réunions ayant cette décision à son ordre du jour.

Les Parties ou leurs délégués se rencontreront dans les trente (30) Jours

de l'invitation à une telle rencontre adressée par lettre recommandée par

la Partie la plus diligente à l'autre Partie. Si cette rencontre n'a pas eu lieu
dans ce délai ou si le Désaccord Persistant ne fait pas l'objet d'une
solution écrite dans les soixante (60) Jours de la réunion, la Partie la plus

diligente peut notifier à l'autre Partie sa volonté de recourir à la
procédure d'arbitrage conformément à l'article 52.

Article 52 Arbitrage

De:1

LEA

Tout différend, litige ou demande de dommages et intérêts de ou entre
la Société, les Parties, les Gérants et liquidateurs de la Société, relatifs
aux affaires de la Société, ou à la Convention - et notamment quant à sa
validité, son interprétation, son exécution ou sa terminaison - ou aux
Statuts, sera tranché définitivement suivant le Règlement d'arbitrage
de la Chambre de Commerce Internationale par un ou plusieurs arbitres

nommés conformément à ce règlement.
En cas de différend découlant de l'exécution et/ou de l'interphétai
des Articles des Statuts dont le projet est joint en annexe 5-de,
Convention ou en relation avec celle-ci, les Parties conviennent de
soumettre ce différend, au préalable, à une proc égire d'expertisé
administrée conformément au Règlement d'expertise‘dé la Chambre, de
Commerce Internationale de de Paris. Si le différend n'a ét églé
au moyen d'une telle procédure d'expertise administrée, il sera, après
notification par le Centre de l'achèvement de la procédure d'expertise,
tranché définitivement suivant le Règlement d'arbitrage de la Chambre

Page 49 sur 50

27 \ conventien de JV n° à 1SGIGC/2016
de Commerce Int. de Paris par un ou plusieurs arbitres

nommés conformément ne ment d'arbitrage.

Article 53 Signature:

; F
Ainsi fait et signé _16 JUN =

Lubumbashi, |

……, en cing (5)
s reconnaissant en avoir retenu deux

Pour MINALEX SARL

lavin Dalmia
Gérant

Page 50 sur 50 \
Convention de JV Ga 1/SGIGC/2016
ATION DE LA JV GECAMINES-MINALEX
ONNEES GEOGRAPHIQUES
S EXTRACTION DE 21 CARRES

ANNEXE AU

10*10*00"

EEE

+ CE BE _
116 CARRES TETE En

ÿ

10°48"30

26°43"30"

ete
ANNEXE AU CONTRA ER
CROQUIS

A JV GECAMINES-MINALEX
GEOGRAPHIQUES
1072

COORDONNEE
4 CARRES puP

|
\

er:
2 3
10°52'00"
4 4
26°45'00"

Somns Longitude Latitude
d m s
1 26 45 00
2 26 45 00
3 26 45 00
4 26 45 00
4 CARRES

CROQUISÉT C! :
DE GULUWE PE 12274 PARTIELLEMENT

11°03"30"

Sommets

Longitude

Latitude

œ|-|olu|s ||

25 CARRES

(i).
di).

(iii).
(iv).
{v).

(vi).

(vi).

(vit).

(ix).
(x).

(xi).

(ii).

Ci).

de l'Etude de Faisabilité

mise en Production Commerciale ;
l'estimation des rébefves de minerais pô vant être récupérées et l'estimation de

une description della GEL du Bien qui s

la composition et du ontenu de celles-
la procédure proposée > poule Dév pement, les Opérations et le transport ;

les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation ;

la qualité des produits finis et produits intermédiaires ou autres à détailler et les
descriptions des marchés de tous les produits soit intermédiaires, sous-produits
ou finis ;

la nature, l'importance et la description des Installations dont l'acquisition est
proposée, lesquelles peuvent inclure des Installations de concentration et de
traitement métallurgique si la taille, l'étendue et la localisation des gisements le
justifient ainsi que, le cas échéant, une conception préliminaire de ces Installations
de concentration et de traitement métallurgique ;

les frais totaux, y compris un budget des dépenses en capital devant être
raisonnablement engagées pour acquérir, construire et installer toutes les
structures, machines et équipements nécessaires pour les Installations proposées,
y compris un calendrier de ces dépenses ;

toutes les études d'impact nécessaires sur l’environnement et leurs coûts ;
l’époque à laquelle il est proposé que le Bien soit mis en Production Commerciale ;
toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisements de taille et de qualité suffisantes pour
justifier le Développement d’une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y compris
ce qui concerne les frais de financement et le rapatriement du capital et des
bénéfices ;

les besoins en fonds de roulement pour les premiers mois d'exploitation du Bien
jusqu’à l’encaissement des premières recettes de commercialisation ;

des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l’hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle,
les schémas de traitement métallurgique et les descriptions des
l'approvisionnement et la distribution d'électricité, la
l'infrastructure du Projet, la main d'œuvre et le perso
l’environnement social (développement d'écoles, routes, hô

[ tion RX

el =) sur à \
itaux,<ceñtres de &|
loisirs et culturels, activités agricoles, etc.), les voies g'importätion # > >)
d'exportation et les procédures de commercialisation ; 7

un modèle économique du Projet reprenant les flux de Se projetés;
évolution du cash-flow, trésorerie, taux d'endettement, période de

(4 fi

remboursement Bfinbnchmient êtu e

du Projet ; \ :

(xiv). la recherche des
compte, entre autres c it facteur risque ;

{(xv)._ la période de financement initial et le début de l’autofinancement.

révision de la durée de vie économique

ent sur le marché international tenant

juin

seizs
L'an deux mil t4 le RS
Par devant Nous, KASONGO'KILEPA KAKONDO, Notaire de .
résidence à Lubumbashi ;

AICOMPARU ES. ee mme cer e sente rte memusente

Monsieur MPANGA wa LUKALABA, Directeur du Département Juridique de

GECAMINES SA, résidant à LUbBUMbaShi E....rssessensveesess
Lequel comparant après vérification de ses identité et qualité,
Nous a présenté l’acte ci-dessus ;

Après lecture, le comparant déclare que l’acte ainsi
dressé renferme bien l’expression de la volonté des
associés …

LE COMPARANT, CT

- MPANGA wa LI =
Déposé au rang des minutes de l'Office Notarial HE
Lubumbashi, sous le numéro:: #.
Mots barrés
Mots ajoutés
Frais de l’acte
Frais de l'expédition
Copies conformes

.  SEIZE (ANNES )

ages :

Total frais perçus

